Title: Enclosure: Decree of the New Orleans City Council, 7 August 1813
From: New Orleans City Council
To: 


            
              Le conseil de Ville informé que l’honorable Dominique A. Hall, Juge de la Cour de district des Etats-Unis Séante en cette ville, vient
				de rendre Mardi dernier trois du présent mois d’Août, un jugement par lequel
				il déclare illégal l’acte de dépossession exercé par Mr Le Breton Dorgenoy Ex maréchal agissant en vertu des ordres du Président des Etats-Unis alors en fonctions, contre le sieur Edouard Livingston, dans l’affaire de la Batture en face du faubourg ste Marie.
              Considérant que cette batture fait partie du Port de la Nlle Orléans: qu’elle ne peut pas plus devenir la propriété d’un individu, en Vertu daucun Jugement quelconque, que le sol des rues et places publiques.
              Considérant que cette propriété est surtout nécessaire à l’existance de la Cité de la Nlle Orléans, à cause de la terre sablonneuse quelle fournit au public pour batir ainsi que pour remblayer les levées, les rues et les cours qui sont constamment dégradées par les pluies qui entrainent
				ces mêmes remblais vers la Cypriere, en raison de l’inclination du sol; au point que l’on peut évaluer à cent mille charretées la quantité de terre sáblonneuse qui est extraite tous les ans et
				cette
				batture, pour les besoins du public.
              Considérant que depuis l’origine et la fondation de cette colonie, les habitans de cette ville ont joui imperturbablement du droit dextraire cette terre pour leurs besoins et pour ceux de leur administration municipale.
              Considérant que cet une violation manifeste du droit public et du droit civil que davoir essayé de faire dune chose de cette nature la propriété de Mr Livingston.
              Considérant enfin que tous les citoyens de l’état sont intéressés, comme ceux de la ville, a ne point voir cette propriété sortir de la possession et jouissance du Public, Arrête qu’en sa qualité de representant immédiat d’une des grandes portions de la population de l’Etat de la Louisiane il se regarde comme étant le défenseur et le Gardien naturel du Port de la Nlle Orléans; qu’en conséquence il place sous sa propre sauve-garde,
				sous celle des Citoyens, et sous celle de son Excellence Wm C. C. Claiborne, Gouverneur de cet état, la Batture du faubourg Ste marie, ainsi que, toutes les Parties du Port, des Rues et des places publiques de cette ville;
              
              Arrête de plus que, séance tenante, communication sera donnée à son Excellence le Gouverneur du présent Arrête, avec invitation de se rendre à l’assemblée du Conseil pour y coopérer comme Chef de l’Etat, par ladhésion qu’il est prié de donner aux dispositions qu’il renferme.
              Délibération du Conseil de ville en Séance du 7 Aout 1813.
              (Signé) Missonet, Recorder.
            
            
               Approuvé les dits Jour et an
              (signé)  N. Girod Maire
            
           
            Editors’ Translation
            
              
                The city council has been informed that last Tuesday, the third day of this month of August, the honorable Dominick A. Hall, judge of the United States district court sitting in this city, handed down a decision in which he declares illegal
			 the act of dispossession enforced by Mr. Le Breton D’orgenoy, ex-marshal, acting under the orders of the president of the United States then in office, against Mr. Edward Livingston, in the case of the batture in front of the Faubourg Sainte Marie.
                Considering that this batture is part of the port of New Orleans: that it can no more become the property of an individual, by virtue of any ordinary decision, than can the soil of the streets and public squares.
                Considering that this property is most necessary to the existence of the city of New Orleans because it furnishes sandy soil to the public, for construction as well as for filling levees, streets, and avenues, which are constantly damaged by rain and washed toward the cypress swamp,
			 because of the inclination of the land; the need being so great that an estimated one-hundred-thousand cartloads of sandy soil are extracted annually from this batture to meet the needs of the
			 public.
                Considering that since the origin and foundation of this colony, the inhabitants and municipal administration of this city have enjoyed the uninterrupted right to extract this soil to meet their needs.
                Considering that the attempt to make something of this nature the property of Mr. Livingston obviously violates public and civil law.
                Finally, considering that all the citizens of the state, as well as those of the city, have an interest in preventing this property from leaving the possession and enjoyment of the public, the council declares, in its capacity as local representative of one of the most populated portions of the state of Louisiana, that it considers itself to be the defender and natural guardian of the port of New Orleans; consequently, it places under its own protection, under
			 that of the citizenry, and under that of his excellency William C. C. Claiborne, governor of this state, the batture of the Faubourg Sainte Marie, as well as the remainder of the port, the streets, and the public places in this city;
                It is ordered moreover that this decision be communicated to his excellency the governor forthwith and that he be invited to attend the council’s meeting so that he can be asked to cooperate with it  as chief of state and provide his assistance to its arrangements.
                Proceedings of the City Council at its 7 August 1813 session.
                (Signed) Missonnet, Recorder.
              
              
                Approved on the said day and year
                (Signed) N. Girod Mayor
              
            
           